Citation Nr: 1410380	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  07-23 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability. 

2.  Entitlement to service connection for a cervical spine disability. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from May 1986 to May 1990.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

These matters were previously before the Board in March 2011 and July 2013, when they were remanded for additional development.  As the Board finds that there has not been substantial compliance with the July 2013 remand directives, unfortunately these matters once again must be remanded.  See Stegall v. West, 11 Vet. App. 268 (1998).  

This appeal was processed using the Virtual VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should review this electronic record.

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

After reviewing the claims file the Board finds that there has not been substantial compliance with the development actions requested in the Board's July 2013 remand.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Accordingly, in the present case, the development specified in the Board's prior remand must be conducted prior to adjudication.

In the July 2013 remand, the Board found that another orthopedic examination was necessary to assess the etiology of the Veteran's cervical and lumbar spine disabilities.  In an October 2005 VA examination report, a VA examiner opined that the Veteran's current spine conditions were not related to his in-service treatment for mechanical back pain, but were instead related to his extended work history of physically demanding occupations.  In his February 2006 Notice of Disagreement, the Veteran stated that his work as a hull mechanic in service was also physically demanding.  Accordingly, the July 2013 remand directives noted that the Veteran was competent to speak to his history of lumbar and cervical spine symptoms and to his duties in service as a hull maintenance technician.  The remand instructed that in providing the requested etiology opinion, the VA examiner should contemplate the Veteran's lay statements concerning his history of lumbar and cervical spine symptoms and his duties as a hull maintenance technician.  

Although the Veteran refused to come in for another VA examination, in October 2013, an addendum opinion based on review of the claims file was obtained.  However, the Board finds that the October 2013 addendum opinion is inadequate and therefore does not substantially comply with the July 2013 remand directives.  The addendum opinion does not reflect that the examiner considered the Veteran's duties in service.  Specifically, the addendum opinion failed to reference the Veteran's duties in service or address the Veteran's lay statements in his February 2006 Notice of Disagreement.  Thus, an addendum opinion must be obtained to ensure substantial compliance with the Board's July 2013 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain an addendum opinion from the VA examiner who authored the October 2013 VA examination report, or, if the October 2013 VA examiner is unavailable, from another appropriate VA examiner.  The claims file and a copy of this remand must be available for review, and the examination report must reflect that review of the claims file occurred.  Upon review of record, the examiner should address the following:

a.  Is it at least as likely as not (i.e. a 50 percent probability or more) that any diagnosed lumbar spine disability is etiologically related to active service, to include the Veteran's physical labor as a hull maintenance technician?

b.  Is it at least as likely as not (i.e. a 50 percent probability or more) that any diagnosed cervical spine disability is etiologically related to active service to include the Veteran's physical labor as a hull maintenance technician?

The Board once again instructs the VA examiner that the Veteran is competent to speak to his history of lumbar and cervical spine symptoms and to his duties in service.  

The VA examiner's opinion and rationale should specifically address the Veteran's contentions in his February 2006 Notice of Disagreement regarding the physical nature of his duties during active service. 

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  

A complete rationale for any opinion offered must be provided.


2.  Thereafter, readjudicate the issues on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case to the Veteran and his representative.  An appropriate period of time should be allowed for the Veteran to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, if warranted.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

